Case 3:18-cv-00700-RGJ-RSE Document 19 Filed 06/12/19 Page 1 of 1 PageID #: 1877




                               UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF KENTUCKY

 SHERRY FLEACE                                  )
                                                )
               PLAINTIFF                        )
                                                )
 v.                                             )
                                                ) CIVIL ACTION NO. 3:18-cv-00700-RGJ
 CIGNA GROUP INSURANCE, a/k/a LIFE              )
 INSURANCE COMPANY OF NORTH                     )
 AMERICA                                        )
                                                )
               DEFENDANT                        )



                               AGREED ORDER OF DISMISSAL

         Plaintiff, Sherry Fleace, and Defendant, Life Insurance Company of North America,

 having settled all claims asserted herein, having agreed to the entry of this Order, and the

 Court being sufficiently advised;

         IT IS HEREBY ORDERED that the above-referenced action be and hereby is

 dismissed with prejudice, and stricken from the Court’s docket, with each party to bear its

 own costs.



 Respectfully submitted,

 /s/Robert A. Florio (by DAC with permission)    /s/ David A. Calhoun
 Robert A. Florio                                David A. Calhoun
 1500 Story Avenue                               Mitzi D. Wyrick
 Louisville, KY 40206                            WYATT, TARRANT & COMBS, LLP
                                                 500 West Jefferson Street
 Attorney for Plaintiff                          Suite 2800
                                                 Louisville, KY 40202-2898
                                                 502.589.5235

                                                 Counsel for Defendants
 61846124.1
